DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rigidized fiber preform" in limitation 2 thereof.  There is insufficient antecedent basis for this limitation in the claim, as there is no prior mention of the fiber preform being a rigidized fiber preform.  Claims 2-20 depend from Claim 1 and do not address this deficiency.  It is noted that Claim 4 includes a rigidization step, but this does not correct the deficiency in Claim 1.
Claim 11 recites “the rework slurry” in the last line thereof.  There is insufficient antecedent basis for this limitation in the claims, as there is no prior mention of a rework slurry.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim ‘629 (U.S. PGPub 2016/0214907).
Claim 1 – Shim ‘629 teaches a method of producing a ceramic matrix composite (CMC) component (PG 0016) having a smooth outer surface (PG 0027, techniques expressly aimed at providing a smooth surface layer), the method comprising steps of:
forming a fiber preform (PG 0018, CMC substrate 12 inclusive of fiber reinforcement material 20);
infiltrating a ceramic slurry into the rigidized fiber preform to form a green body having an outer surface (PG 0020, infiltration with first slurry; first slurry comprises ceramic particles and is therefore a ceramic slurry);
applying a slurry-based surface layer onto at least a portion of the outer surface of the green body (PG 0027, application of second slurry to form a smooth surface layer); and
infiltrating the green body with a molten silicon or silicon alloy to form the CMC component (PG 0045, melt infiltration with silicon or silicon alloy), such that the CMC component exhibits a smooth outer surface (PG 0027, application of second slurry to form a smooth surface layer).
Claim 2 – Shim ‘629 teaches the method according to claim 1, wherein the slurry-based surface layer is applied to substantially all of the outer surface of the green body (PG 0026, first slurry may be applied in a mold that allows coating of CMC substrate with first slurry; PG 0030, second slurry may be applied in same fashion as first slurry). 
Claim 3 – Shim ‘629 teaches the method according to claim 1, wherein the slurry-based surface layer exhibits a thickness that is e.g. 750 micrometers (PG 0028 expressly discloses a thickness of 750 micrometers).
Claim 4 – Shim ‘629 teaches the method according to claim 1, further comprising rigidizing the fiber preform with a fiber interphase coating using a chemical vapor infiltration (CVI) process (PG 0019, fiber interface material deposited by CVI).  
Claim 5 – Shim ‘629 teaches the method according to claim 1, wherein the fiber preform comprises fibers that include one or more of silicon carbide (SiC), silicon nitride (Si3N4), or a combination thereof (PG 0018, e.g. monofilament fibers of one or more of silicon carbide and silicon nitride).  
Claim 6 – Shim ‘629 teaches the method according to claim 1, further comprising conducting one or more secondary operations on the outer surface of the green body (PG 0027, subsequent machining processes; alternatively, PG 0046, application of optional outer coatings).  
Claim 7 – Shim ‘629 teaches the method according to claim 1, wherein the ceramic slurry used to infiltrate the rigidized fiber preform to form a green body comprises silicon carbide (SiC), silicon nitride (Si3N4), or a mixture thereof (PG 0020, ceramic particles in first slurry commensurate with the claim).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-20 are rejected under 35 U.S.C. 103 as being obvious over Shim ‘629 as applied to Claim 1 above, and further in view of Shim ‘907 (U.S. PGPub 2016/0214907).
Claim 8 – Shim ‘629 teaches the method according to claim 1, but does not teach or suggest wherein the step of applying the slurry- based surface layer onto the outer surface of the green body comprises:
placing the green body into a tool fixture having an upper component and a lower component such that a gap is present between the green body and the at least one of the upper and lower components; and
delivering a surface layer slurry into the at least one gap present between the green body and the upper and/or lower components, such that the surface layer slurry forms the slurry-based layer on at least a portion of the outer surface of the green body.
Shim ‘629 discloses that infiltration of the CMC substrate may take place in a mold defining an inner cavity (PG 0026).
Shim ‘907 is drawn to forming surface layers of CMC articles (Abstract), the method comprising (Figure 5) placing a CMC substrate (element 54) into a mold (element 52, analogous to lower component of tool fixture) with a cast (element 56, analogous to upper component of tool fixture) to impregnate the CMC substrate such that a surface layer is formed on at least a portion of the outer surface of the CMC substrate (PG 0062).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Shim ‘629 to use the mold and cast of Shim ‘907 to form a surface layer on a CMC substrate, since Shim ‘629 teaches performing slurry infiltrations of a CMC substrate in a mold for the purpose of forming an outer surface layer on the CMC substrate and Shim ‘907 teaches a mold and cast suitable for the purpose.
Claim 9 – Shim ‘629 / Shim ‘907 teaches the method according to claim 8, wherein the surface layer slurry is delivered to the gaps present between the green body and both the upper and lower components (Shim ‘629 PG 0026, mold inner cavity sized such that gaps exist to form surface coating on the CMC substrate; Shim ‘629 PG 0030, second slurry may be applied in same fashion as first slurry).  
Claim 10 – Shim ‘629 / Shim ‘907 teaches the method according to claim 8, wherein the surface layer slurry comprises a plurality of solid particulate fillers (Shim ‘629 PG 0029), one or more reactive additives (Shim ‘629 PG 0036, diamond particles), and a solvent (Shim ‘629 PG 0029).  
Claim 11 – Shim ‘629 / Shim ‘907 teaches the method according to claim 8, wherein the surface layer slurry comprises a solid loading in the range of about 10 vol.% to about 70 vol.% relative to the overall volume of the rework slurry (Shim ‘629 PG 0031, e.g. 40-70 vol% solids in the second slurry).  
Claim 12 – Shim ‘629 / Shim ‘907 teaches the method according to claim 8, wherein the surface layer slurry is delivered to the gap by slurry injection (Shim ‘629 PG 0026 and 0030, slurry injection is known for both slurries).  
Claim 13 – Shim ‘629 / Shim ‘907 teaches the method according to claim 8, wherein the surface layer slurry is delivered to the gap (Shim ‘629 PG 0026, mold may have cavity sufficient for forming outer surface layer; Shim ‘907 PG 0062) through the use of a pressure differential (Shim ‘629 PG 0026, pressure infiltration).  
Claim 14 – Shim ‘629 / Shim ‘907 teaches the method according to claim 8, wherein a composition of the surface layer slurry is the same as a composition of the ceramic slurry (Shim ‘629 PG 0032).  
Claim 15 – Shim ‘629 / Shim ‘907 teaches the method according to claim 8, wherein the method further comprises delivering a wetting agent solution into the at least one gap present between the green body and the upper and/or lower components prior to delivering the surface layer slurry (Shim ‘629 PG 0026, first slurry may form a coating on CMC substrate; Shim ‘629 PG 0022, first slurry may contain surfactant to improve wetting of the slurry; first slurry is delivered into the mold and gaps therein prior to delivery of second slurry and is a wetting solution if surfactant is present; Shim ‘907 PG 0070, exposure of CMC substrate to surfactants prior to slurry impregnations).  
Claim 16 – Shim ‘629 / Shim ‘907 teaches the method according to claim 8, wherein at least one of the upper and lower components has a surface facing the green body that is smooth or textured (inherent, any non-smooth surface possesses a texture; additionally, Shim ‘907 Figure 5 element 56, cast has both a smooth and a textured surface facing the upper surface of the green body, PG 0062-0064).  
Claim 17 – Shim ‘629 / Shim ‘907 teaches the method according to claim 8, wherein the method further comprises removing one or more of the upper and lower components prior to infiltrating the green body with the molten silicon or silicon alloy (Shim ‘907 PG 0072, cast may be removed from mold prior to melt infiltration or both mold and cast may be removed when the CMC substrate greenbody preform is moved to a different apparatus for melt infiltration).  
Claim 18 – Shim ‘629 / Shim ‘907 teaches the method according to claim 10, wherein the solid particulate fillers in the surface layer slurry comprise silicon carbide (SiC), silicon nitride (Si3N4), or a mixture thereof (Shim ‘629 PG 0032).  
Claim 19 – Shim ‘629 / Shim ‘907 teaches the method according to claim 10, wherein the one or more reactive additives in the surface layer slurry includes diamond (Shim ‘629 PG 0036).  
Claim 20 – Shim ‘629 / Shim ‘907 teaches the method according to claim 10, wherein the solvent in the surface layer slurry is water, an organic solvent, or a mixture thereof (Shim ‘629 PG 0031, every chemical listed other than water is an organic solvent).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712